Citation Nr: 0107770
Decision Date: 04/06/01	Archive Date: 05/21/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-24 922	)	DATE APR 06, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


ORDER

     The following corrections are made in a decision issued by the Board in this case on March 15, 2001:

     On page 8, second full paragraph, line 1, correct "an" to read "a."

     On page 8, third full paragraph, line 2, correct "was to advised" to read "was advised."

     On page 9, paragraph 1, line 6, correct "38 C.F.R. § 3.3.44(c). 1999)" to read "38 C.F.R. § 3.344(c) (1999)."

     On page 10, first full paragraph, line 4, correct "there any" to read "there are any."

     On page 12, first full paragraph, line 8, correct "contained the reports" to read "contained in the reports."



     On page 12, third full paragraph, line 6, correct "and a claim" to read "and not a claim."




		
	Deborah W. Singleton
	Member, Board of Veterans Appeals





Citation Nr: 0107770	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-24 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to restoration of a 30 percent evaluation for 
frontal sinusitis, currently evaluated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
September 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO reduced the veteran's disability 
evaluation for frontal sinusitis from 30 percent to 
10 percent, effective November 1, 1999.

In August 2000, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  At the hearing, 
the veteran submitted additional evidence along with a waiver 
of initial review by the RO.  Accordingly, the Board may 
proceed with appellate review of the veteran's claim.  38 
C.F.R. § 20.1304(c) (2000).


FINDINGS OF FACT

1.  In a May 1997 rating decision, the RO granted a 
30 percent evaluation for frontal sinusitis, effective 
September 5, 1996.

2.  The 30 percent evaluation for the veteran's service-
connected frontal sinusitis had been in effect for less than 
five years at the time it was reduced in August 1999.

3.  The preponderance of the evidence did not support the 
reduction in the veteran's disability evaluations for frontal 
sinusitis from 30 percent to 10 percent.



CONCLUSION OF LAW

The criteria for restoration of a 30 percent evaluation for 
frontal sinusitis are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.344, 4.7, 4.85, 4.86 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection for frontal sinusitis as secondary to the 
service-connected fracture of the nasal bone was granted by 
means of a September 1995 rating decision and assigned a 
10 percent evaluation, effective January 20, 1995.

In March 1997, the veteran submitted a claim for an increased 
evaluation for his sinusitis condition.  He stated he had 
been suffering from incapacitating episodes of sinusitis, for 
which he had to miss work.  The veteran also stated he had 
been treated with antibiotics four times since September 5, 
1996.  He noted he was attaching treatment records to 
substantiate his claim.

A September 1996 private treatment record shows the veteran 
was seen with complaints of sinusitis with bloody nasal 
drainage at times.  The veteran reported headaches and sinus 
congestion.  The examiner stated the veteran had been given a 
prescription.  He noted the veteran had facial pain and some 
nasal erythema.

A November 1996 private treatment record shows the veteran 
complained of headaches and current problems with his 
sinuses.  He stated he had a lot of nasal drainage.  The 
examiner stated the veteran had tenderness on the left and 
right frontals.  Both nasal passageways were reported to be 
occluded with thick mucous.  The diagnosis was sinusitis.

A December 1996 private treatment record shows the veteran 
came in with complaints of sinusitis.  He reported sneezing, 
low grade temperature, frontal tenderness, and nasal 
congestion.  The examiner stated the veteran was tender with 
percussion over the sinuses and had some post nasal drip.  
The assessment was sinusitis.

A February 1997 private treatment record shows the veteran 
was seen with complaints of sinus headaches in the frontal 
area, drainage, and a cough.  The examiner noted the pharynx 
was red and that the veteran had yellow-green drainage.  The 
assessment was acute sinusitis.

In a May 1997 rating decision, the RO granted a 30 percent 
evaluation for frontal sinusitis, effective September 5, 
1996.  The RO stated that the veteran's private treatment 
records had shown four non-incapacitating episodes of 
sinusitis over a six-month period, which was the basis of the 
grant of the 30 percent evaluation.  The RO noted that since 
there was a likelihood of improvement, the 30 percent 
evaluation was not considered permanent and would be subject 
to a future review examination.

The veteran submitted the same private treatment records, 
dated from September 1996 to February 1997.

An August 1997 private treatment record shows the veteran was 
seen with sinusitis with facial pain in the maxillary and 
frontal areas for the past week.  He complained of blowing 
out yellow material.  The examiner noted that the veteran's 
nose had significant congestion.

An October 1997 private treatment record shows the veteran 
was seen for a physical examination.  The examiner noted the 
veteran had allergic rhinitis and post nasal drainage.

A December 1997 private treatment record shows the veteran 
was seen with complaints of sinusitis, coughing, frontal 
headaches, and bringing up some blood and mucous.  The 
examiner stated there was frontal tenderness and that the 
mucous membranes of the mouth and posterior pharynx were 
injected and red.  The assessment was acute sinusitis.

A January 1998 private treatment record shows the veteran was 
seen with complaints of tenderness over the eyes and 
coughing, which he stated such symptoms had been occurring 
for the last week.  The examiner stated the veteran was 
tender with percussion over the frontal sinuses, greater than 
the maxillary sinuses.  He noted the veteran had fluid behind 
the tympanic membranes.  The nasal passageways were 
emaciated.  The assessment was sinusitis with upper 
respiratory infection.

A May 1998 private treatment record shows the veteran was 
seen with complaints of frontal headaches and nasal 
congestion for two days.  The examiner stated the veteran was 
tender with percussion over the frontal sinuses.  Both 
tympanic membranes were noted to have fluid.  The assessment 
was early sinusitis.

A July 1998 VA x-ray of the paranasal sinuses revealed 
findings consistent with minimal chronic sinusitis changes in 
the right frontal, ethmoidal and both maxillary sinuses.

A November 1998 private treatment record shows the veteran 
was seen with complaints of recurrent sinus infections and a 
recent sinus headaches.  He stated he had a lot of sinus 
congestion but denied a cough.  The examiner stated there was 
tenderness with palpation to the frontal sinuses.  The nose 
was congested, and the throat was injected.  The assessment 
was sinusitis.

In February 1999, the veteran submitted a statement, stating 
that he was requesting a permanent 30 percent evaluation for 
his service-connected frontal sinusitis.  He stated he was 55 
years old and had been suffering from sinusitis for many 
years prior to establishing service connection for such.  He 
stated he continued to experience incapacitating episodes of 
sinusitis for which he had to miss work.  The veteran 
asserted he had been on antibiotics on numerous occasions.  
He stated he was submitting private treatment records to show 
that his condition had not improved.

An April 1999 VA examination report shows the veteran 
complained of sinus problems.  He stated he had a lot of post 
nasal drip and that he would get blood occasionally on the 
right side.  The veteran stated he was usually treated with 
antibiotics for infections about five times per year.  He 
stated he would get headaches across his forehead, which 
usually required taking Tylenol or Ibuprofen.  The veteran 
stated he had a history of summertime allergies.

Physical examination revealed the ear canals were clear and 
the ear drums were intact.  The mastoids were normal.  Air 
conduction was greater than bone conduction with a 5-12 
tuning fork bilaterally.  The nasal examination was negative 
for polyps.  The oropharynx was clear.  X-rays of the sinuses 
revealed the frontal, maxillary, sphenoid and ethmoid sinuses 
were within normal limits.  The relevant diagnoses were 
recurrent sinusitis five times per year and allergic 
rhinitis.

In a May 1999 letter, the RO informed the veteran that it had 
reviewed the medical records relating to his service-
connected frontal sinusitis and noted improvement.  The RO 
stated it proposed to reduce the prior evaluation from 
30 percent to 10 percent.  It informed the veteran that he 
could submit medical or other evidence to show that the 
decrease in the evaluation should not be made.  The RO stated 
the best type of evidence to submit would be a statement from 
a physician who had recently treated or examined him and 
should include detailed findings about his frontal sinusitis.  
The RO stated if it did not hear from the veteran within 60 
days, the evaluation would be reduced.  The veteran was 
informed he could request a hearing.

A June 1999 private treatment record shows the veteran was 
seen with complaints of sinus headaches and allergies.  The 
examiner noted the veteran had nasal and sinus congestion.  
The relevant assessment was sinus congestion.  The examiner 
prescribed medication for the veteran's sinus congestion.

In an August 1999 rating decision, the RO reduced the 
evaluation for frontal sinusitis from 30 percent to 
10 percent, effective November 1, 1999.  The RO stated that 
the private medical records revealed the veteran had been 
seen three times from September 1996 to December 1996 with 
complaints of sinusitis.  The RO noted the veteran was seen 
four times for similar complaints in 1997 and three times for 
similar complaints in 1998.  It stated there was no evidence 
of incapacitating episodes and that each antibiotic treatment 
appeared to have been for only 10 days.  The RO stated that 
the April 1999 examination showed the veteran reported 
treatment with antibiotics about five times per year.  The RO 
concluded that the veteran's symptoms had improved and no 
longer met the 30 percent evaluation criteria for sinusitis.

An October 1999 private treatment record shows the veteran 
was seen for a follow-up of his hyperlipidemia.  The examiner 
noted the veteran had head and sinus congestion.  The 
relevant assessment was "allergies respiratory disease."

A July 2000 private treatment record shows the veteran was 
seen with complaints of sinus congestion.  He stated his 
nasal discharge was clear and that he had watery, itchy eyes.  
The veteran denied sneezing.  The examiner stated the 
veteran's nose was congested.  The impression was seasonal 
allergic rhinitis.

In an August 2000 statement from the veteran's spouse, she 
stated the veteran had had many sinus problems over the past 
several years.  She noted he had been treated by several 
doctors for sinus headaches and vision problems and that he 
would have bouts of bloody mucous when blowing his nose.  The 
veteran's spouse stated the veteran had problems with 
breathing, particularly at night.

In August 2000, the veteran testified at a personal hearing 
before the undersigned Board Member.  The veteran stated his 
primary symptoms were sinus headaches and nasal discharge.  
He stated when he had a sinus attack, he would get a general 
feeling of malaise and fatigue.  The veteran noted that when 
he would get into a horizontal position, he would have more 
difficulty with breathing.  He stated his symptoms were worse 
in the colder months.  The veteran stated he was not 
currently taking any medication for his frontal sinusitis.

The veteran stated that for the last three to four years, his 
treatment has consisted of many courses of antibiotics.  He 
stated the treatment placed limits on his activities, 
particularly in the cold weather, such as outside walking.  
The veteran noted that when having a sinus attack, he would 
have a hard time staying awake during the day.

II.  Criteria

When reducing an veteran's disability evaluation, the RO must 
comply with the procedural requirements set forth in 
38 C.F.R. § 3.105(e).  Section 3.105(e) specifically provides 
that where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  Id.  The RO must then advise 
the veteran of the proposed rating and give the veteran 60 
days to present additional evidence showing that compensation 
should be continued at the present evaluation level.  If 
additional evidence is not received within the 60 day period, 
the RO is to take final action and the award is to be reduced 
or discontinued effective the last day of the month in a 60-
day period from the date of notice to the beneficiary of the 
final rating action expires.  Id.

In the present case, by rating decision dated May 1999, the 
RO proposed a reduction from 30 to 10 percent, and the 
veteran was to advised of the same.  The veteran did not 
submit any additional evidence within the 60-day period and 
the RO took final rating action in August 1999.  At that 
time, the RO reduced the veteran disability evaluation to 10 
percent effective November 1, 1999.  Therefore, the record 
establishes that the RO complied with all procedural 
requirements set forth in 38 C.F.R. § 3.105(e).

Provisions (a) and (b) of 38 C.F.R. § 3.344 should be applied 
in reduction cases involving an evaluation that continued at 
the same level for five years or more, and section (c) should 
be applied in cases where the RO reduces an evaluation that 
was in effect for less than five years.  In this case, the 
veteran's 30 percent evaluation for frontal sinusitis was in 
effect for less than five years (September 1996 to November 
1999), and therefore section (c) is applicable.  Pursuant to 
38 C.F.R. § 3.3.44(c). reexaminations disclosing improvement 
of a condition warrant a reduction in the evaluation assigned 
the condition.  All that is required to warrant a reduction 
in the veteran's 30 percent evaluation is that re-examination 
shows improvement in the service-connected disability.  Id.  
It should be emphasized at this point that in order to 
sustain a reduction in rating, it must appear by a 
preponderance of the evidence that the rating reduction is 
warranted.  See Brown v. Brown, 5 Vet. App. 413 (1993).

A review of the record discloses that the veteran's frontal 
sinusitis has been evaluated under the revised criteria of 
Diagnostic Code 6512.  Under this code, where there are one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting occurs, a 10 percent 
evaluation is warranted.  38 C.F.R. § 4.97, Diagnostic Code 
6512 (2000).  For a 30 percent evaluation, the claimant must 
be shown to have three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
capacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  Id.  An  
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  Id. at Note.


III.  Duty to Assist

The Board observes that recently-enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent the claim, and expanded the VA's duty to 
notify the veteran and the representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The Board finds that VA has met its duty to assist in the 
veteran's claim.  The Board is aware that the veteran has not 
alleged that he has received any medical treatment other than 
the treatment for which VA has medical records.  The veteran 
has not alleged that there any additional medical records 
related to his that VA has not already obtained.  

Additionally, the RO informed the veteran at the time it 
proposed to reduce his disability evaluation from 30 percent 
to 10 percent that he could submit evidence to show why a 
reduction should not be done.  The RO also had the veteran 
undergo a VA examination.  

The Board finds that all facts have been developed to the 
extent possible.


IV.  Analysis

Initially, the Board notes that the veteran has asserted that 
the old criteria for evaluating respiratory disorders are for 
application and should be applied to his symptomatology to 
restore him to the 30 percent evaluation.  The old criteria 
are not for application to the veteran's restoration claim, 
which will be explained below.

When the veteran filed his claim for an increased evaluation 
for frontal sinusitis in March 1997, he brought forth 
evidence of treatment for sinusitis in September 1996.  The 
change in the criteria for respiratory disorders occurred in 
October 1996.  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, in 
the May 1997 decision, the RO was proper in evaluating the 
veteran's claim for an increased evaluation under both the 
old criteria (that which existed prior to the change in 
October 1996) and the new criteria (that which existed as of 
October 1996).

However, here, the veteran filed his claim for a permanent 
30 percent evaluation in February 1999.  Since the law 
changed in October 1996, and the veteran's claim was filed 
more than two years later, he does not get the benefit of 
having his claim for restoration of the 30 percent evaluation 
considered under both criteria.  The veteran did not file an 
appeal following the grant of the 30 percent evaluation for 
frontal sinusitis, and thus that May 1997 rating decision is 
final.  See 38 C.F.R. § 3.160(d) (defining finally 
adjudicated claims).  Hence, the Board will not be applying 
the old criteria for sinusitis to the veteran's claim for 
restoration of the 30 percent evaluation for frontal 
sinusitis.  Therefore, under the particular circumstances of 
this case, the veteran's arguments that clear and 
unmistakable error exists because the old criteria was not 
used in determining that the 30 percent evaluation should 
remain, and his arguments about how the rating criteria 
should be construed are without merit.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the restoration of the 
30 percent evaluation for frontal sinusitis.  The Board is 
aware that it must make its determination as to whether 
improvement had been shown based upon the medical evidence 
received since the rating decision that granted the 
30 percent evaluation.  The Board holds that based on the 
evidence of record at the time of the May 1999 and August 
1999 rating decisions, the RO's determination that the 
30 percent evaluation for frontal sinusitis should be reduced 
to 10 percent was not appropriate, as actual improvement in 
the overall condition had not been shown.  The reasons 
follow.

In the May 1997 rating decision, the RO based its granting 
the 30 percent evaluation on the fact that the veteran had 
submitted private treatment records, which had shown four 
non-incapacitating episodes of sinusitis over a six-month 
period, with associated symptomatology of frequent headaches 
and purulent discharge.  It seems that the RO determined that 
if the veteran had four non-incapacitating episodes in six 
months that such would place him in the 30 percent 
evaluation, which contemplates more than six non-
incapacitating episodes per year of sinusitis.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6512.  Thus, the RO applied 38 C.F.R. 
§ 4.7 (2000) to the veteran's claim for an increased 
evaluation and resolved all reasonable doubt on behalf of the 
veteran and granted a 30 percent evaluation.

The medical evidence at the time of the May 1999 rating 
decision, which proposed to reduce the veteran's disability 
evaluation from 30 percent to 10 percent, showed that the 
veteran was seen four times for the entire year during 1997 
and three times during 1998.  Additionally, the veteran 
underwent a VA examination in April 1999.  There, he reported 
he would get treated with antibiotics for sinus infections 
approximately five times per year.  Further, these same 
clinical data also document symptoms of headache pain and 
nasal discharge and congestion.  The Board observes that the 
overall clinical findings contained the reports of 
examination conducted by the VA and private examiners, dated 
between August 1997 and July 2000, are essentially consistent 
with those contained in the medical data, dated between 
September 1996 and February 1997, which established the basis 
for the RO's grant of the 30 percent evaluation in this case.  
As a result, the Board can only conclude that there is no 
demonstrated improvement in the veteran's frontal sinusitis, 
as evidenced by the record as a whole.  Accordingly, the 
Board determines that the preponderance of the evidence did 
not support the reduction in the veteran's disability 
evaluation from 30 percent to 10 percent, and therefore 
restoration of the 30 percent evaluation for frontal 
sinusitis is warranted.

The Board further notes that the only issue on appeal is the 
claim for entitlement to restoration of the 30 percent 
evaluation for frontal sinusitis.  The veteran has not argued 
that he warrants an increased evaluation for his service-
connected disability, and instead has consistently argued 
only as to having the 30 percent evaluation for frontal 
sinusitis restored.  In this context, a claim stemming from a 
rating reduction action is a claim for restoration of the 
prior rating, and a claim for an increased rating.  See 
Payton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  Accordingly, the 
restoration of the 30 percent evaluation effective from 
September 5, 1996, is a full grant of the benefit at issue in 
this appeal, and the Board need not consider whether any 
higher evaluations are warranted for the veteran's frontal 
sinusitis.


ORDER

Entitlement to restoration for the 30 percent evaluation for 
frontal sinusitis, effective September 5, 1996, is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

